

 
 

--------------------------------------------------------------------------------

 

DEBT CONVERSION AGREEMENT
BETWEEN
ALL AMERICAN PET COMPANY INC. AND LISA BERSHAN
June 20, 2008




THIS DEBT CONVERSION AGREEMENT ("Agreement"), dated as of June 20, 2008 is by
and between All American Pet Company Inc. a Maryland Corporation   ("Debtor"),
and Lisa Bershan, an individual residing in Los Angeles, California ("Creditor")
(collectively, the "Parties").


W I T N E S S E T H


WHEREAS, Debtor owes Creditor for accrued salary for the period January 1, 2007
to July 31, 2008 in the amount of $168,252.85;


WHEREAS, Debtor is a public company and has the ability to issue shares of its
Common stock to satisfy the debt (the "Shares"); and


WHEREAS, Creditor is willing to accept Shares as payment of debts owing to
it from Debtor upon the terms and conditions set forth herein.


NOW THEREFORE, in consideration of the promises and respective mutual
agreements herein contained, it is agreed by and between the Parties hereto as
follows:


ARTICLE 1
PAYMENT OF THE SHARES


1.1  Debts Owing. Debtor owes Creditor a total of $168,252.85.  The current fair
market value of the Shares is $0.02 as that is the price at which the Shares are
currently being sold.  Creditor hereby agrees to accept no less than 3,000,000
shares or the number of shares that would equal $168,252.15 based on a price
equal to ninety percent (90%) of the average closing price of the stock over all
trading days of the month of July 2008.  Weekends and holidays will not be
considered a trading a day.  In determining the closing price for a trading day
when the shares did not trade the closing price for the prior day or days prior
to that will be used.  The calculation will be made on August 5, 2008 and the
exact number of shares will then be determined.  The shares must be issued prior
to August 30, 2008.


Upon receipt of the Shares as payment in full of the $168,252.85 in debt being
carried on Creditor's books from Debtor the Creditor will have no claim to any
past  due salary for the period of January 1, 2006 through July 31, 2008. Upon
execution of this Agreement and the subsequent calculation as set forth herein
and  issuance of the Shares the transaction will close (the "Closing"), subject
to the terms and conditions herein set forth, and on the basis of the
representations, warranties and agreements herein contained, Debtor shall
transfer to Creditor the Shares and the Debt will be paid in full.

Lisa Bershan Debt Conversion Agreement
 
 

--------------------------------------------------------------------------------

 



1.2  Instruments of Conveyance and Transfer.
As soon as practicable after the calculation set forth above, the Closing will
occur. Debtor shall deliver a certificate or certificates representing the
Shares of All American Pet Company Inc. to Creditor along with any and all
documents required to effect a sufficient to transfer all rights, title and
interest in the Shares to Creditor.


1.3  Consideration and Payment for the Shares.  In consideration for the number
of Shares to be issued, Creditor shall credit the total sum of $188,461.67to
Debtor as payment in full of past debts owing to Creditor from Debtor.


ARTICLE 2
REPRESENTATIONS AND COVENANTS OF Debtor AND Creditor


2.1  Debtor hereby represents and warrants that:


(a) Debtor shall transfer title, in and to the Shares to Creditor free and clear
of all liens, security interests, pledges, encumbrances, charges, restrictions,
demands and claims, of any kind and nature whatsoever, whether direct or
indirect or contingent.


(b) As soon as practicable after the Closing Date, Debtor shall deliver to
Creditor a certificate or certificates representing the Shares subject to no
liens, security interests, pledges, encumbrances, charges, restrictions, demands
or claims in any other party whatsoever, except as set forth in the legend on
the certificate, which legend shall provide as follows:


THE SHARES (OR OTHER SECURITIES) REPRESENTED BY THE CERTIFICATES HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933. THE SHARES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL THAT AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS AVAILABLE.


(c)  Creditor acknowledges that the Shares will initially be "restricted
securities" (as such term is defined in Rule 144 promulgated under the
Securities Act of 1933, as amended ("Rule 144"), that the Shares will include
the foregoing restrictive legend, and, except as otherwise set forth in this
Agreement, that the Shares cannot be sold unless registered with the United
States Securities and Exchange Commission ("SEC") and qualified by appropriate
state securities regulators, or unless Creditor obtains written consent from
Debtor and otherwise complies with an exemption from such registration and
qualification (including, without limitation, compliance with Rule 144).


(d)  Creditor acknowledges and agrees that Debtor makes no other representations
or warranties with respect to the Shares or the Debtor.

Lisa Bershan Debt Conversion Agreement
 
 

--------------------------------------------------------------------------------

 



2.2  Creditor represents and warrants to Debtor as follows:


(a)  Creditor has adequate means of providing for current needs and
contingencies, has no need for liquidity in the investment, and is able to bear
the economic risk of an investment in the Shares offered by Debtor of the size
contemplated.  Creditor represents that Creditor is able to bear the economic
risk of the investment and at the present time could afford a complete loss of
such investment.  Creditor has had a full opportunity to inspect the books and
records of the Debtor and to make any and all inquiries of Debtor officers and
directors regarding the Debtor and its business as Creditor has deemed
appropriate.


(b)  Creditor is an "Accredited Investor" as defined in Regulation D of the
Securities Act of 1933 (the "Act") or Creditor, either alone or with Creditor's
professional advisers who are unaffiliated with, have no equity interest in and
are not compensated by Debtor or any affiliate or selling agent of Debtor,
directly or indirectly, has sufficient knowledge and experience in financial and
business matters that Creditor is capable of evaluating the merits and risks of
an  investment in the Shares offered by Debtor and of making an informed
investment decision with respect thereto and has the capacity to protect
Creditor's own interests in connection with Creditor's proposed investment in
the Shares.


(c)  Creditor is acquiring the Shares solely for Creditor's own account as
principal, for investment purposes only and not with a view to the resale or
distribution thereof, in whole or in part, and no other person or entity has a
direct or indirect beneficial interest in such Shares.


(d)  As Creditor is the original issuer of the Shares, upon transfer of the
Shares from Debtor to Creditor, the Shares shall be returned to treasury of
Creditor and, thus, shall become authorized but unissued shares of common stock
of Creditor.


ARTICLE 3
MISCELLANEOUS


3.1  Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understandings related to the subject matter hereof.  No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any party hereto which is not embodied in this Agreement or the
written statements, certificates, or other documents delivered pursuant hereto
or in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not so set forth.



Lisa Bershan Debt Conversion Agreement
 
 

--------------------------------------------------------------------------------

 



3.2  Notices.  Any notice, request, instruction, or other document required
by the terms of this Agreement, or deemed by any of the parties hereto to be
desirable, to be given to any other party hereto shall be in writing and shall
be given by facsimile, personal delivery, overnight delivery, or mailed by
registered or certified mail, postage prepaid, with return receipt requested, to
the following addresses:




To Debtor:     All American Pet Company Inc.
10850 Wilshire Blvd., Suite 380
Los Angeles, CA 90024


To Creditor:   Lisa Bershan
242 South Spalding
Beverly Hills, CA 90212


The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid.  If notice is given by facsimile, personal delivery,
or overnight delivery in accordance with the provisions of this Section, said
notice shall be conclusively deemed given at the time of such delivery.  If
notice is given by mail in accordance with the provisions of this Section, such
notice shall be conclusively deemed given seven days after deposit thereof in
the United States mail.


3.3  Waiver and Amendment.  Any term, provision, covenant, representation,
warranty or condition of this Agreement may be waived, but only by a written
instrument signed by the party entitled to the benefits thereof.  The failure or
delay of any party at any time or times to require performance of any provision
hereof or to exercise its rights with respect to any provision hereof shall in
no manner operate as a waiver of or affect such party's right at a later time to
enforce the same.  No waiver by any party of any condition, or of the breach
of  any term, provision, covenant, representation or warranty contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or waiver of any
other condition or of the breach of any other term, provision, covenant,
representation or warranty.  No modification or amendment of this Agreement
shall be valid and binding unless it be in writing and signed by all parties
hereto.


3.4  Choice of Law.  This Agreement and the rights of the parties hereunder
shall be governed by and construed in accordance with the laws of the State of
California including all matters of construction, validity, performance, and
enforcement and without giving effect to the principles of conflict of laws.


3.5  Jurisdiction.  The parties submit to the jurisdiction of the Courts of the
County of Los Angeles, State of California or a Federal Court empanelled in the
State of California for the resolution of all legal disputes arising under the
terms of this Agreement, including, but not limited to, enforcement of any
arbitration award.

Lisa Bershan Debt Conversion Agreement
 
 

--------------------------------------------------------------------------------

 



3.6  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument.


3.7  Attorneys' Fees.  Except as otherwise provided herein, if a dispute should
arise between the parties including, but not limited to arbitration, the
prevailing party shall be reimbursed by the non-prevailing party for all
reasonable expenses incurred in resolving such dispute, including reasonable
attorneys' fees exclusive of such amount of attorneys' fees as shall be a
premium for result or for risk of loss under a contingency fee arrangement.


3.8  Taxes.  Any income taxes required to be paid in connection with the
payments due hereunder, shall be borne by the party required to make such
payment.  Any withholding taxes in the nature of a tax on income shall be
deducted from payments due, and the party required to withhold such tax shall
furnish to the party receiving such payment all documentation necessary to prove
the proper amount to withhold of such taxes and to prove payment to the tax
authority of such required withholding.


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, as of the
date first written hereinabove.


Debtor:
All American Pet Company Inc.
a Maryland corporation






/S/ Barry
Schwartz                                                                    
Barry Schwartz
Its: Chief Executive Officer


Creditor:






/S/ Barry
Schwartz                                                                    
Lisa Bershan
An individual residing in Los Angeles, California



Lisa Bershan Debt Conversion Agreement
 
 

--------------------------------------------------------------------------------

 
